UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-88480 OHR PHARMACEUTICAL, INC. (Exact name of registrant as specified in its charter) Delaware 90-0577933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 489 5th Avenue, 28th Floor New York, NY 10017 (Address of principal executive offices) (212) 682-8452 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 47,144,253 shares of Common Stock outstanding as of August 7, 2012. OHR PHARMACEUTICAL, INC. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Risk 19 Item 4. Controls and Procedures 19 PART II — OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 21 Item 4. Mine Safety Disclosures. 21 Item 5. Other Information 21 Item 6. Exhibits 21 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K filed with the SEC on January 13, 2012, as amended. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. TABLE OF CONTENTS PAGE Balance Sheets as of June 30, 2012 (unaudited) and September 30, 2011 4 Statements of Operations for the three and nine month periodsended June 30, 2012 and 2011 and the period from inception of the Development Stage on October 1, 2007 through June 30, 2012 (unaudited) 5 Statements of Cash Flows for the nine month periods ended June 30, 2012 and 2011 and the period from inception of the Development Stage on October 1, 2007 through June 30, 2012 (unaudited) 6 Notes to Unaudited Financial Statements 7 3 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Balance Sheets ASSETS June 30, September 30, CURRENT ASSETS (Unaudited) Cash $ $ Prepaid expenses Grant receivable - Other current assets - Total Current Assets EQUIPMENT, net OTHER ASSETS Patent costs, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Notes payable - Derivative liabilities Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, Series B; 6,000,000 shares authorized, at $0.0001 par value, 5,583,336and 5,583,336 shares issued and outstanding, respectively Common stock; 180,000,000 shares authorized, at $0.0001 par value, 47,144,253 and 39,702,580 shares issued and outstanding, respectively Additional paid-in capital Stock subscription receivable ) - Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 4 OHR PHARMACEUTICAL, INC. (A Development Stage Company) Statements of Operations (Unaudited) From Inception of the Development Stage on October 1, For the Three Months Ended For the Nine Months Ended 2007 Through June 30, June 30, June 30, REVENUES $
